PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/202,366
Filing Date: 28 Nov 2018
Appellant(s): KYNDRYL, INC.



__________________
Andrew M. Calderon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/22/2022.  

(1) Grounds of Rejection to be Reviewed on Appeal 
Every ground of rejection set forth in the Office action dated 11/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 

(2) Response to Argument 
Appellant arguments filed 4/22/2022 have been fully considered but they are not persuasive with respect to 35 USC 101. The rejections are maintained. 

Appellant argues on page 5-6:
The claims include technological features which provide and recite improvements to a technical solution, and which are clearly related to technology in a technical field.
These technological features allow the systems and methods to select a trusted assistant and route the assistant to the proper location of the vehicle. And looking to the claims as a whole, the features of the claims are clearly integrated in a practical application of motorist assistance, which is a narrowly focused technical field.
Examiner respectfully disagrees.
The claims nor the specification do not state a technical improvement. Para 0001-0004 of Appellant’s specification talks about the problem of vehicle assistance and responding to vehicle emergencies. This is not a technical improvement, but a business improvement of responding to vehicle incidents. A technical improvement is seen with respect to the court case of McRO. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each keyframe, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes.
In addition, the claims are merely automating the process of finding and dispatching trusted candidates to help with vehicle assistance. Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).

Appellant argues on pages 6-9:
In the present claims, the vehicle sensor and the global position system (GPS) are not merely tools to implement an abstract idea, they do not use "apply it" and are not merely implementing instructions for an abstract idea. These claimed features provide an underlying technological feature of implementing the remaining steps of the claimed invention… For example, the vehicle sensor provides signals (vehicle data) to alert that remote assistance is needed, and the global position system (GPS) provides the location of the vehicle so that assistance can be routed to the vehicle.
Examiner respectfully disagrees. 
The vehicle sensor and GPS sensor seen here (i.e. automatically receiving and transmitting data in a computer environment) are invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)). The claimed invention merely recites the vehicle sensor and GPS system in generic fashion and has not shown how these elements have been improved. In addition, the claim language is still broad and determining if a vehicle needs remote location assistance can be done without the use of a vehicle sensor and GPS system such as visually determining that a vehicle will not start or visually determining there is a flat tire and telling someone verbally about the location information. 

Appellant argues on page 9-10:
Similar to DDR, the claimed invention provides a technological solution to a technological problem. In fact, as described in more detail below and similar to the holding in DDR, the claimed features clearly recite interactions with a GPS and vehicle sensors to yield a desired result, e.g., ensure that a trusted assistant can be located and dispatched to a proper location of the vehicle in distress.
Examiner respectfully disagrees.
The claimed invention merely recites the vehicle sensor and GPS system in generic fashion and has not shown how these elements have been improved. In addition, the claim language is still broad and determining if a vehicle needs remote location assistance can be done without the use of a vehicle sensor and GPS system such as visually determining that a vehicle will not start or visually determining there is a flat tire and telling someone verbally about the location information. In addition, the court case of DDR dealt with webpage display technology which the claimed invention here does not even talk about. 

Appellant argues on page 10-11:
Similar to BASCOM, the claimed invention recites a "technology based solution" of sending the coordinate data value of the current geographic vehicle location of the vehicle to a navigation system of the selected one of the trusted assistant candidates. This can only be done by receiving a signal from a vehicle sensor which is representative of a vehicle sensor data value; determining a current geographic location of the vehicle using a vehicle coordinate data value of the vehicle obtained from a GPS 
Examiner respectfully disagrees. 
The claimed invention merely recites the vehicle sensor and GPS system in generic fashion and has not shown how these elements have been improved. In addition, the claim language is still broad and determining if a vehicle needs remote location assistance can be done without the use of a vehicle sensor and GPS system such as visually determining that a vehicle will not start or visually determining there is a flat tire and telling someone verbally about the location information. In addition, the claims in BASCOM were directed to filtering content on the Internet which the claimed invention is silent on. The only thing that is claimed is a vehicle sensor and GPS system that is configured to perform an abstract idea. Unlike the claims in BASCOM, there is no inventive concept claimed here, nor is claiming a vehicle sensor or GPS system in generic fashion considered an inventive concept.

Appellant argues on page 10-11:
Accordingly, these claimed features, similar to Thales Visionix, eliminates many complications inherent in previous solutions; in other words, the claims recite a technological solution to a technological problem." See, MPEP §2106.0S(a) II and Thales Visionix at pages 1348-49. For example, prior to the claimed invention, the vehicle problem would have to be diagnosed by the user, which may not have been possible due to many underlying factors such as lack of a knowledge base or lack of proper diagnostic tools… For example, the user may be in an unfamiliar location, in which case the assistants, much less trusted assistants, would be unknown, as well as the exact location of the vehicle being unknown.
Examiner respectfully disagrees. 
The claimed invention here is not analogous to Thales Visionix since the sensors in Thales Visionix were used in a non-conventional manner and the Appellant here merely states vehicle sensors in a generic manner without showing any improvement. In addition, sensors are not needed in determining problems with a vehicle such as having a flat tire or a vehicle not staring. In addition, the GPS system is claimed in generic fashion and providing location information does not need to be done with a GPS system. 

Appellant argues on page 15-16:
In addition, with specific emphasis on the use of vehicle coordinate data value obtained from GPS, such feature is clearly significantly more than the exception particularly when looking to the claim as a whole. For example, providing location data using GPS cannot be performed in the human mind. See Subject Matter Eligibility Example 4 and SiRF Technology Inc. v. International Trade Commission, 601 F.3d 1319 (Fed. Cir. 2010). In SiRF Technology Inc. the Court held that the claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. This is clearly the case with the instant claims.
Examiner respectfully disagrees. 
The GPS system seen here (i.e. automatically receiving and transmitting data in a computer environment) is invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)). In addition, the court case of SiRF Technology dealt with calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals, where the claimed GPS receiver calculated pseudo ranges that estimated the distance from the GPS receiver to a plurality of satellites. This is not the same as the claimed invention, the claimed invention is merely determining a current location of a vehicle with a GPS system.

Appellant argues on page 16-17:
The claims are also patent eligible in that they are directed to adding a specific limitation other than what is well-understood, routine, and conventional in the field, and adds unconventional steps that confine the claims to a particular useful application that provides improvement to a particular technological field. "[W]hether a particular technology is well understood, routine, and conventional goes beyond what was simply known in the prior art. The mere fact that something is disclosed in a piece of prior art, for example, does not mean it is well-understood, routine, and conventional" (Berkheimer, 881 F.3d at 1369). According to MPEP §2106.07(a) (Formulating a Rejection For Lack of Subject Matter Eligibility) and MPEP §2106.07(b) (Evaluating Applicant's Response), an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with...
Examiner respectfully disagrees. 
Examiner did not use the language well understood, routine, or conventional when rejecting the claims under 35 USC 101; the 101 rejection was not on the basis of step 2b being well understood, routine, or conventional but rather in the manner of "apply it.”  The consideration of well understood, routine, or conventional is only one consideration of step 2B, it is not the sole consideration. In addition, the Appellant has not recited which additional elements the argument is with respect of and merely speaks in generic terms. The Appellant has also not shown how the additional elements are not well-understood, routine, and conventional. The Appellant merely makes conclusory remarks. 

Appellant argues on page 17:
For example, the Examiner did not consider the examples in MPEP §2106.04(a)(l). One such example is very pertinent to the claimed invention, in which the USPTO finds the claims to not be an Abstract idea. In particular, MPEP §2106.04(a)(l) provides the following hypothetical example of an earring comprising a sensor for taking periodic blood glucose measurements and a memory for storing measurement data from the sensor. This is analogous to the presently claimed invention which includes a sensor which provides a signal representative of a vehicle sensor data value and using this to obtain find and select a trusted assistant.
Examiner respectfully disagrees. 
Taking blood glucose measurements with a sensor is not the same as a vehicle sensor and the Appellant does not show how the two are analogous beyond stating that they both state sensors. In addition, the claimed invention in the claims does not state storing sensor data or state an earring of any kind.

Appellant makes similar arguments on page 19 regarding the dependent claims. These arguments have already been addressed as seen above.





For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted, 
/MUSTAFA IQBAL/Examiner, Art Unit 3683                                                                                                                                                                                                        
Conferees:

/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.